DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 51, 67, and 85 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 51, 67, and 85 recite the limitation "said polynucleotide of claim …" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  These claims depend on a claim that recites: A vector comprising a sequence that encodes a polynucleotide of claim.  Suggest amending the claims to recite said vector of claim …






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21, 26, 41, 45-47, and 50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a DNA sequence found in nature without significantly more.  The claims recite a composition comprising a polynucleotide comprising a sequence that is at least 70% identical to a nucleotide 1-1,000 of SEQ ID NO; 15, which composition is formulates for administration to a subject wherein substantially all of the uridine residues within said polynucleotide are replaced with nucleotide analogues.  The broadest reasonable interpretation of the claimed product embraces a DNA, RNA, or modified DNA or RNA sequence.  A search of the prior art discloses a sequences that is a DNA sequence (dynein axonemal intermediate chain 1 protein (DNAI1)) found in nature.  Also see SEQ ID NO: 14 disclosed in the specification (pages 22-23, table 2), which is 89% identical to nucleotides 1-1,000 of SEQ ID NO: 15 and at least 90% to SEQ ID NO: 15.  The polynucleotide comprising the sequence would read on a nucleotide sequence encoding DNAI1 (e.g., genomic DNA) or fragment thereof.  The limitation after the ‘wherein’ clause does not limit the polynucleotide sequence to a RNA sequence because the limitation does not add any structural limitations that are required or exclude the claimed product from reading on the DNA sequence or fragment thereof found in nature.  This judicial exception is not integrated into a practical application because there are no structural limitations that distinguish the claimed polynucleotide from embracing the DNA sequence found in nature.  Placing the nucleic acid sequence into a composition does not change the structure of the nucleic acid sequence.  The intended use (is formulated for administration to a subject) of the composition does not change the structure of the polynucleotide from reading on the DNAI1 sequence found in nature.  It was well-understood, routine and conventional to place a polynucleotide into a composition comprising a pharmaceutical acceptable diluent to store the nucleic acid.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations do not add any structural limitations that would distinguish the polynucleotide from embracing a DNA sequence found in nature.

Allowable Subject Matter
Claims 22-25, 27-30, and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fotin-Mleczek (US 9,061,059) teaches a mRNA encoding a therapeutic protein that comprises a nucleotide sequence that has 90% identity to nucleotides 1-1,000 of SEQ ID NO: 15.  See SEQ ID NO: 79,860.  
Chakraborty (US 11,078,247) disclose a polynucleotide sequence that is 90% identical to nucleotides 1-1,000 of SEQ ID NO: 15.  See SEQ ID NO: 16,206.
However, neither ‘059 nor ‘247 teach that the sequences have the additional limitations (wherein substantially all nucleotides replacing uridine within said polynucleotide are nucleotide analogues) recited in the instant claims.  Furthermore, even though the cited prior art teaches these sequences, there is nothing in the disclosure of either patent that would allow one of ordinary skill in the art to pick and choose these specific sequences from the thousands of sequences disclosed in the issued patents to arrive at the claimed product.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635